 

Exhibit 10.4

 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment dated as of May 15, 2017 (this “Amendment”) to that certain
Employment Agreement dated April 5, 2016 by and between Steven Madden, Ltd., a
Delaware Corporation (the “Company”) and Michael Paradise (the “Executive”), as
amended.

W I T N E S S E T H:

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated April 5, 2016 (the “Original Agreement”); and

WHEREAS, the Executive and the Company desire to amend the Original Agreement in
certain respects;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:

1.Effective as of the date of this Amendment, the Original Agreement is amended
by the deletion of Section 10(e) in its entirety and the insertion of the
following Section 10(e) in lieu thereof:

2.“(e) Change of Control. The term “Change of Control”, as used herein, shall
mean when any person or group (excluding the Company or any of its affiliates)
becomes the beneficial owner of securities representing 50% or more of the
combined voting power of the Company’s then outstanding securities. If, during
the period commencing 30 days prior to a Change of Control and ending 180 days
after a Change of Control, you are terminated by the Company other than for
Cause, you are entitled to receive an amount equal to the lesser of (A) two and
one-half (2.5) times the sum of (i) the annual Base Salary to which you were
entitled under Section 3 as of the date termination plus (ii) the average cash
bonus received by the Executive for the preceding three-year period ending on
the last previous December 31st or (B) the maximum amount which is tax
deductible to the Company under Internal Revenue Code Section 280G. The
foregoing shall be in lieu of, and not in addition to, any other payments or
compensation you would otherwise be entitled to hereunder as a result of your
termination.”

 

3.As hereinabove modified, all of the terms and provisions of the Original
Agreement shall remain in full force and effect.

[SIGNATURE PAGE FOLLOWS THIS PAGE]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Employment Agreement on the date set forth above.

        STEVEN MADDEN, LTD.         By /s/ Edward Rosenfeld   Name:    Edward
Rosenfeld   Title: Chief Executive Officer         /s/ Michael Paradise  
Michael Paradise

2